Title: From George Washington to Moses Hazen, 27 November 1782
From: Washington, George
To: Hazen, Moses


                  
                     Sir
                     Head Quarters 27th Novemr 1782
                  
                  I have recd your favor of the 24th with Copy of Capt. Duncans letter to you and your answer.  I approve much of your directing him to remain with his Men—I hope a very little time may render the Quarters of the Officer who commands at the Block House more comfortable than they are at present—I directed the fifty additional Men to be sent to the neighbourhood of Sufferans upon a supposition that you were pressed for room at Pompton, but if you can accommodate the remainder of your Regt there, you need not increase the detachment at the Clove beyond 50.
                   Be pleased to order Capt. Duncan to enquire whether any Saw Mill convenient to the Block House could furnish the quantity of Boards necessary to repair it—If it can I will direct the Qr Master to endeavour to procure them—In the mean time, let him be doing what he can to make himself and Men comfortable, and if you will send up a light Waggon with a Return of shoes and Qr Masters stores wanting, they shall be sent to you—You must make your arrangements with the Secretary at War for other Cloathing, as we have it not here—I presume you have sent up to West Point for Ammunition in consequence of mine by Capt. Pray.
                  Be pleased to send an intelligent officer to Ringwood with directions to see whether a number of Men might not be accommodated in the Buildings there, with some Repairs.
                  
               